In a proceeding inter alia to compel a review of the canvass of the votes cast in the general election held on November 5,1974 for the public office of Assemblyman for the 96th Assembly District, the appeal is from a judgment of the 'Supreme Court, Rockland County, entered December 4, 1974, which dismissed the petition and directed certification of respondent Connor as the successful candidate in said election. Judgment affirmed without costs. No opinion. Gulotta, P. J., Martuseello, Shapiro, Christ and Brennan, JJ., concur.